NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JACK R. FINNEGAN,                               No. 17-56404

                Plaintiff-Appellant,            D.C. No. 8:17-cv-01129-AG-JDE

 v.
                                                MEMORANDUM*
JPMORGAN CHASE BANK, N.A.;
JAYME L. BOWMAN, FKA Jayme Heller,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Jack R. Finnegan appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a denial of a motion to remand.

Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly denied Finnegan’s motion to remand his action to

state court because the district court had subject matter jurisdiction under 28

U.S.C. § 1331 and the action was properly removed under 28 U.S.C. § 1441. See

Emrich v. Touche Ross & Co., 846 F.2d 1190, 1196 (9th Cir. 1988) (a federal

Racketeer Influenced and Corrupt Organizations Act claim falls within the district

court’s original jurisdiction and is removable under § 1441(a), notwithstanding

concurrent state court jurisdiction).

      We reject as unsupported by the record Finnegan’s contentions regarding

defendants’ violation of local rules with regard to service and the meet and confer

requirements.

      We reject as without merit Finnegan’s contention that the district court

lacked personal jurisdiction over him.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Finnegan’s requests for costs and sanctions, set forth in the opening and

reply briefs, are denied.

      AFFIRMED.




                                          2                                       17-56404